ICJ_060_TrialPakistaniPOW_PAK_IND_1973-07-13_ORD_01_NA_01_EN.txt. SEPARATE OPINION OF JUDGE NAGENDRA SINGH

While voting with the majority for what in legal effect now constitutes a
clear withdrawal by the Applicant of its request for interim measures
sought under Article 41 of the Statute of the Court, I have all along felt
that in this case, irrespective of the competence of the Court in relation to
the Applicant (Pakistan) and the absent non-applicant (India), which
aspect will be examined in the second phase, it is patently obvious that the
Court has no jurisdiction in relation to Bangla-Desh.

It is well known that Bangla-Desh is a sovereign State recognized by
over 90 countries and now a regular member of the several specialized
agencies of the United Nations and a distinct member of the international
community. The fact remains, however, that without its consent there can
be no exercise by the Court of jurisdiction in relation to its rights.

Moreover, from the viewpoint of the Court’s adjudication, whether ad
interim or final, what is vital is the positive pleading of Pakistan that
Bangla-Desh and not India is contesting Pakistan’s claim to exclusive
jurisdiction for the holding of trials of 195 prisoners of war. This is
manifest from paragraph 4 of Pakistan’s Application, wherein it is stated
that ‘The Government of Pakistan cannot agree to the trial of its pris-
oners of war by ‘Bangla Desh’ since Pakistan has exclusive jurisdiction
over its nationals in respect of any acts of genocide allegedly committed in
Pakistani territory”.

It is indeed an elementary and basic principle of judicial propriety
which governs the exercise of the judicial function, particularly in inter-
State disputes, that no court of law can adjudicate on the rights and
responsibilities of a third State (a) without giving that State a hearing,
and (5) without obtaining its clear consent.

Furthermore, it appears to me that the Court has not been in proper
seisin of the case from the very beginning and lacks all prima facie com-
petence. If that be so, it is regrettable to have instituted a further phase
by fixing time-limits for the Parties to plead on the question of jurisdic-
tion.

However, it is true that the Applicant, by its letter of 11 July 1973,
requested the Court to agree to postpone the entire case as the Parties
were about to enter into negotiations for an amicable settlement of the
dispute. As already stated, a request for postponement in relation to
interim measures can only have the legal effect of withdrawal, which must
take priority over all other considerations, particularly when India had

8
333 PAKISTANI PRISONERS OF WAR (SEP. OP. NAGENDRA SINGH)

declined to be present and has, therefore, no say in regard to the request
of Pakistan. It is in these circumstances that I voted with the majority for
the decision of the Court. While doing so, however, I do hold that the
Court, when agreeing to postponement of further consideration of the
request for interim measures and finding that it is not therefore called
upon to pronounce thereon, should have declined to deal any further with
the case, as judicial propriety does not permit the Court to advance any
further therein.

(Signed) NAGENDRA SINGH.
